Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 2-22, are presented for examination. Claim 1 is cancelled.
New claims dated 2/26/21, are withdrawn, which were presented, in response to rejections of the office action paper dated 10/28/2020.

As per prosecution history of this application, Applicant had presented following claim, paper dated 3/12/2020 for examination.

    PNG
    media_image1.png
    562
    697
    media_image1.png
    Greyscale


In response to rejections of the office action paper dated 10/28/2020, applicant cancelled the rejected claim and presented new claims 2-22.

    PNG
    media_image2.png
    680
    659
    media_image2.png
    Greyscale





Election/Restrictions
News claims dated 2/26/21 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The new claims dated 2/26/21 are now claiming,  
 activating a software agent on a communications device;
determining, by the software agent, a device ID to identify the communications device to an authentication service, the device ID being bound to the specific hardware of the communications device and having one or more attributes;
receiving a one-time code (OTC) from a communications network; and transmitting the OTC, and the device ID bound to the specific hardware, from the communications device to the communications network.

 , etc., which the originally claims were not claiming, please see rejections of the office action paper dated 10/28/20. 
An extensive search is required for the above newly presented claimed subject matter.
Since applicant has received an action on the merits for the originally presented invention (claim(s) rejected in the office action paper dated 10/28/2020), this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 2-22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Related inventions even in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention.  
Accordingly, new claims 2-22, are withdrawn.  

Conclusion
Applicant is suggested to present the claims that were under examination for further prosecution of this application:

    PNG
    media_image1.png
    562
    697
    media_image1.png
    Greyscale

Applicant is also suggested to immediately file a divisional application in order to expedite prosecution of the claims 2-22.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARESH PATEL whose telephone number is (571) 272-3973.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin, can be reached at (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

/HARESH N PATEL/Primary Examiner, Art Unit 2493